Case
 Case3:17-cv-06748-WHO
      1:19-cv-03696-RMI Document 18
                                 182 Filed
                                      Filed01/10/20
                                            04/17/20 Page
                                                      Page11ofof44
Case
 Case3:17-cv-06748-WHO
      1:19-cv-03696-RMI Document 18
                                 182 Filed
                                      Filed01/10/20
                                            04/17/20 Page
                                                      Page22ofof44
Case
 Case3:17-cv-06748-WHO
      1:19-cv-03696-RMI Document 18
                                 182 Filed
                                      Filed01/10/20
                                            04/17/20 Page
                                                      Page33ofof44
Case
 Case3:17-cv-06748-WHO
      1:19-cv-03696-RMI Document 18
                                 182 Filed
                                      Filed01/10/20
                                            04/17/20 Page
                                                      Page44ofof44
